•^•yHJ?,^


                                   JUDGE AMBER GIVENS-DAVIS
                                     282nd JUDICIAL DISTRICT COURT
                                        Frank Crowley Courts Building
FELICIA SMITH                           133 N. Riverfront Blvd., LB-32                    PATRICIA HOLT
Court Coordinator                         Dallas, Texas 75207-4399                         Court Reporter
 214-653-5852                                  (214) 653-5852                              214-653-5853



           March 24, 2015



           Honorable Judges of the Court of Criminal Appeals               COURTOF CRIMINAL APPEALS
           Court of Criminal Appeals                                              MAR 2? 2015
           P.O. Box 12308, Capital Station
           Austin, Texas 78711
                                                                              Ab§IAcosta,Clerk
           RE:      The State ofTexas vs. Richard Brown, Jr.
                    Cause No. F06-62942-S; CCANos. WR-72,337-03 and WR-72,337-04

           To the Honorable Judges of the Court of Criminal Appeals:

                    The purpose of this letter is to respond to this Court's Order of December
           17, 2014. This Court's order required the Judge of the 282nd Judicial District
           Court to file responses with this Court stating whether Relator filed the motions to
           compel regarding the sheriff and the medical records and whether Relator filed the
           motion to compel regarding the district clerk and the habeas pleadings.
           Additionally, this Court ordered the Judge of the 282nd Judicial District Court to
           indicate if those motions were properly filed and whether the Court had ruled on
           those motions.


                    In response to this Order, the Respondent Judge of the 282nd Judicial
           District Court took office on January 1, 2015, and first became aware of this
           Court's December 17, 2014, order the week of March 16th, 2015. As soon as the
           Respondent Court became aware of this Court's Order it worked diligently to
           resolve the issues in the order. During its research, Respondent Judge determined
           that Relator has filed the motions to compel directed to the Sheriff and the District
           Clerk regarding the medical records and the habeas pleadings. These motions
           were properly filed with the District Clerk's office and they appear on the onBase
           system, which is the digital records system in Dallas County. The Respondent
           Court ruled on the Relator's motions on March 20, 2015. (A copy of said order is
           attached hereto to this response).
                                 JUDGE AMBER GIVENS-DAVIS
                                   282nd JUDICIAL DISTRICT COURT
                                      Frank Crowley Courts Building
FELICIA SMITH                         133 N. Riverfront Blvd., LB-32                    PATRICIA HOLT
Court Coordinator                       Dallas, Texas 75207-4399                         Court Reporter
 214-653-5852                                (214) 653-5852                              214-653-5853




                  The Respondent Court further found that Relator filed a pro se motion for
           DNA testing on July 17, 2014. The Respondent Judge has also ruled on said
           motion. Should you require any additional information regarding this matter,
           please feel free to contact me.


                                                         Sincerely,




                                                         Judge Amber Givens-Davis
                                                              ,nd
                                                         282™ Judicial District Court
                                                                                   2664 FM 2054, Tennessee Colony, Texas 75886 copies of the affidavits of trial

counsel and appellate counsel, if any, filed in Writ No. W06-62942-S(B) along

with the trial court's findings in said writ.

      The Clerk of this Court is ORDERED forward a copy of this order to the

defendant, Richard Brown, Jr., TDCJ #1387146, Michael Unit, 2664 FM 2054,

Tennessee Colony, Texas 75886, and to Julie Doucet, Dallas County Public

Defenders Office.

      SIGNED this ?X)              day ofMarch, 2015.


                                          AMBER GIVENS-D^VIS, JUDGE
                                          282nd JUDICIAL DISTRICT COURT
                                          DALLAS COUNTY, TEXAS